Citation Nr: 1017610	
Decision Date: 05/12/10    Archive Date: 05/26/10

DOCKET NO.  95-32 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Fort Harrison, Montana


THE ISSUE

Entitlement to service connection for hepatitis C.  


REPRESENTATION

Veteran represented by:	Robert M. Kampfer, Esq.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Nigam, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 1968 to 
February 1971.  

This matter initially came to the Board of Veterans' Appeals 
(Board) from a rating decision of the VA RO in St. 
Petersburg, Florida, dated in May 1995.  After the case was 
originally denied it was transferred to the Fort Harrison, 
Montana VA RO.  

Of preliminary importance, in March 1997, the Board denied 
the claim of service connection to hepatitis C.  In June 
1997, the Veteran filed a Motion for Reconsideration with the 
Board's March 1997 decision, which was denied in an August 
1997 decision letter.  

The Veteran then appealed the case to the United States Court 
of Appeals for Veterans Claims (CAVC), which, in a July 1999 
determination, affirmed the Board's denial.  The United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit), in a September 2000 decision, also affirmed the 
Board's decision, and in a November 2000 decision, held that 
the Veteran's petition for rehearing was moot.  

In an Order accompanying an Unopposed Motion for a Voluntary 
Remand, dated in December 2000, the Court granted the 
Secretary's motion for remand.  The Board's decision was 
vacated and the Veteran's claim was remanded to the Board.  
This matter was most recently before the Board in August 
2001, when the case was remanded to the VA RO.  The purpose 
of the remand was to undertake additional procedural and 
evidentiary development, to include obtaining private and VA 
treatment records, and ordering a VA examination.  Further, 
in January 2004, the Board again remanded the case for 
further development of the record.  Specifically, the Board 
requested that an attempt be made to confirm the Veteran's 
reported combat service.  The Board notes that the RO 
complied with all requested development actions ordered in 
the Board's August 2001 and January 2004 remands.  See 
Stegall v. West, 11 Vet. App. 268, 271 (1998).  

During the course of his appeal, the Veteran testified at a 
Travel Board hearing before the undersigned Acting Veterans 
Law Judge in August 2009.  A transcript of that hearing is of 
record.  Most recently, a supplemental statement of the case 
(SSOC) was issued in January 2009, which continued and 
confirmed the previous denial.  


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issue addressed in this decision was 
obtained.  

2.  A preponderance of the competent medical evidence of 
record indicates that the Veteran's hepatitis C is not 
related to his military service.


CONCLUSION OF LAW

Hepatitis C was not incurred in or aggravated by active 
service.  
38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107(b) (West 2002 & 
Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) redefined VA's duty to assist a 
claimant in the development of a claim. VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b)(1) (2009).  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

The Board notes that 38 C.F.R. 3.159 was recently amended to 
eliminate the requirement that VA request that a claimant 
submit any evidence in his or her possession that might 
substantiate the claim.  38 C.F.R. § 3.159 (2009).  

In Pelegrini, the United States Court of Appeals for Veterans 
Claims (Court) held that VCAA notice, as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

The Court held that upon receipt of an application for a 
service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must inform a claimant that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  Id.  
 
In this case, in letters dated in October 2001, June 2003, 
March 2004, October 2004, April 2005, March 2006, September 
2006, and March 2007, the RO provided notice to the Veteran 
regarding what information and evidence is needed to 
substantiate his claim, as well as what information and 
evidence must be submitted by the Veteran and the types of 
evidence that will be obtained by VA.  Additionally, the 
March 2006 and September 2006 notice letters informed the 
Veteran as to disability ratings and effective dates.  

There was a timing deficiency with the March 2006 and 
September 2006 notice letters, with respect to the notice 
requirements under Dingess because they were provided after 
the initial rating action.  Mayfield v. Nicholson.  The 
timing deficiency was remedied by the fact that the Veteran's 
claim was readjudicated by the RO in the January 2009 SSOC 
after proper VCAA notice was provided and after the Veteran 
had an opportunity to respond.  Mayfield v. Nicholson, 444 
F.3d 1328 (2006).  The Board thus concludes that the duty to 
notify has been met.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
Veteran's service personnel and treatment records, VA and 
private treatment records, and VA examination reports.  The 
examination reports reflect that the examiners interviewed 
and examined the Veteran, reviewed his past medical history, 
documented his current medical conditions, conducted 
appropriate physical examinations, and rendered appropriate 
diagnoses and opinions consistent with the remainder of the 
evidence of record.  The Board therefore concludes that the 
VA examination reports are adequate for evaluation purposes.  
See 38 C.F.R. § 4.2 (2009); see also Barr v. Nicholson, 21 
Vet. App. 303, 312 (2007) (holding that when VA undertakes to 
provide a VA examination or obtain a VA opinion, it must 
ensure that the examination or opinion is adequate).  The 
Veteran has not asserted otherwise.  Also of record and 
considered in connection with the appeal is the Veteran's 
testimony at his Board hearing, along with various written 
statements submitted by the Veteran and his attorney.  

Significantly, the Board notes that some of the Veteran's 
service treatment records are unavailable for review.  The 
Court has noted that when "VA is unable to locate a 
claimant's records, it should advise him to submit 
alternative forms of evidence to support his claim and should 
assist him in obtaining sufficient evidence from alternative 
sources."  Washington v. Nicholson, 19 Vet. App. 362, 369-71 
(2005); see also Dixon v. Derwinski, 3 Vet. App. 261, 263 
(1992).  Here, in a September 2007 response to the RO's 
request for the Veteran's service treatment records from 
hospital base Firebase November, North of Kontum, the 
Republic of Vietnam, the National Personnel Records Center 
(NPRC) indicated that these records could not be obtained due 
to insufficient detail supplied by the Veteran.  The Veteran 
was advised of the unavailability of these records in a 
notice letter dated in September 2007, which also advised the 
Veteran to submit records and other evidence that could 
establish his claim for service connection.  Hence, the Board 
is satisfied that all reasonable efforts to develop the 
record have been made with respect to the claim for hepatitis 
C.  

As discussed above, the Veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  

The Veteran was an active participant in the claims process, 
identifying pertinent medical evidence and submitting 
evidence.  Thus, he has been provided with a meaningful 
opportunity to participate in the claims process and has done 
so.  

Any error in the sequence of events or content of the notice 
is not shown to have any effect on the case or to cause 
injury to the Veteran.  Therefore, any such error is harmless 
and does not prohibit consideration of this matter on the 
merits.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. 
Cir. 1998).  


Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002).  Service connection may be 
granted for any disease diagnosed after service when all the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2009).  

To establish a service connection for an injury, a veteran is 
required to show (1) medical evidence of a current 
disability, (2) medical or lay evidence of in-service 
incurrence or aggravation of an injury, and (3) medical 
evidence of a nexus between the claimed in-service injury and 
the present disability.  Dalton v. Nicholson, 21 Vet. App. 
23, 36 (2007).  In cases where the veteran cannot establish 
some of these elements, a veteran can instead establish 
continuity of symptomatology.  38 C.F.R. § 3.303(b); Barr v. 
Nicholson, 21 Vet. App. 303, 307 (2007).  

To establish continuity of symptomatology, the veteran is 
required to show "(1) that a condition was 'noted' during 
service, (2) evidence of postservice continuity of the same 
symptomatology, and (3) medical or lay evidence of a nexus 
between the present disability and the postservice 
symptomatology."  Barr, 21 Vet. App. at 307.  Lay evidence 
can be competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).  




Analysis

The Veteran contends that he contracted hepatitis C as the 
result of exposure to the virus while serving in combat in 
Vietnam.  Among his wide and varied theories of exposure are 
his reports of receiving "jet injector" immunizations in 
service, performing the duty of burning human waste, 
ingesting contaminated food and beverages, and handling dead 
bodies while serving in Vietnam.  Further, the Veteran has 
claimed that exposure to herbicides such as Agent Orange may 
have given rise to his disease, and that he might have 
received a blood transfusion, post-service, while undergoing 
an appendectomy in 1983.  However, he noted that the likely 
donors for such a transfusion were his mother and her friends 
from church.  The Veteran has denied a history of any skin 
tattoos, needle sticks, or other percutaneous exposure to 
possible contaminated blood products.  He has alleged that he 
began abusing drugs while in service due to the anxiety of 
serving in Vietnam.  

The record shows that the Veteran served in Vietnam from 
February 1969 to January 1970.  His principal duty 
assignments in Vietnam included carpenter and construction 
machine operator.  The Board notes that a sworn statement, 
dated in September 2008, provided by a former soldier who 
purportedly served with the Veteran, indicates that the 
soldier witnessed the Veteran carry the dead bodies of two 
Viet Cong soldiers from the perimeter wire where they had 
been shot, and bury them using a front end loader.  

Notably, the National Personnel Records Center (NPRC) issued 
a formal finding in August 2007, confirming that objective 
evidence indicates that the Veteran served in combat while in 
Vietnam.  Specifically, the NPRC letter showed that the 
Veteran's unit of assignment was at Camp Holloway, Pleiku.  
Further, two Military Assistance Command Vietnam monthly 
summary reports for February and March 1969 show numerous 
attacks at Pleiku and Camp Holloway.  The Veteran claimed 
attacks at Pleiku, Ban Me Thuot, and Kontum; however there 
was only evidence of assignment at Pleiku.  The NPRC finding 
indicated that the Veteran could have been at other places 
performing construction; however, all three locations were 
attacked on the same day.  Therefore, no matter where he was 
stationed, he would have been exposed to enemy fire.  These 
findings support the Veteran's contention that he was exposed 
to combat.  See Pentecost v. Principi, 16 Vet. App. 124 
(2002).  

Initially, it must be noted that as a combat veteran, the 
Veteran is entitled to the application of 38 U.S.C.A. § 
1154(b).  Section 1154(b) does not create a statutory 
presumption that a combat veteran's alleged disease or injury 
is service connected.  Collette v. Brown, 82 F.3d 389, 392 
(Fed. Cir. 1996).  Rather, it aids the combat veteran by 
relaxing the adjudicative evidentiary requirements for 
determining what happened in service.  Id.  Section 1154(b) 
addresses the combat veteran's ability to allege that an 
event occurred in service while engaging in combat.  See 
Beausoleil v. Brown, 8 Vet. App. 459, 464 (1996).  That 
section, however, does not address the questions of either 
current disability or nexus to service, both of which 
competent medical evidence is generally required.  Id. citing 
Caluza v. Brown, 7 Vet. App. 498, 507 (1995).  

On a January 1971 report of medical history, the Veteran 
reported being hospitalized for three days for hepatitis 
while in Vietnam.  Service treatment records are otherwise 
negative for any findings of or treatment for hepatitis.  

In short, given the Veteran's combat history, a service 
treatment record showing reports of treatment for hepatitis, 
and various statements regarding in-service exposure to dead 
bodies and blood, to include the corroborating sworn 
statement of a fellow soldier, in-service exposure to the 
hepatitis C virus may be conceded.  This does not, however, 
relieve the requirement that there be objective medical 
evidence of a nexus between his in-service exposure and any 
current disability.  

Despite conflicting medical opinions of record, addressed in 
detail below, the Board finds that given the circumstances of 
this case, the preponderance of the evidence is against the 
grant of service connection for hepatitis C.  

The Board concedes and the record shows that starting in 
1994, the Veteran has received diagnosis of and on-going 
treatment for hepatitis C.  Additionally, the Board notes 
that indicated throughout the Veteran's medical record are 
the subjective reports of a prior history of poly-substance 
abuse including opium, cocaine, marijuana, mushrooms, and 
alcohol.  Further, it is noted that the Veteran was 
incarcerated for approximately 15 years due to drug sales and 
possession charges, and possession of a firearm by a 
convicted felon.  

The Board notes that a VA examination report, dated in March 
2002, reveals that the Veteran denied ever having shared 
needles or engaging in any other risk factors for hepatitis C 
exposure except those that occurred during service.  The 
Veteran endorsed an in-service history of smoking opium, of 
carrying and dragging bodies while in the war causing contact 
with blood, and of exposure to prostitutes in Vietnam.  He 
denied smoking cocaine or ever using needles.  The examiner 
noted that the Veteran had been imprisoned following a 
conviction of the sale of controlled substances, that he did 
not have any tattoos, and that he smoked marijuana.  The 
examiner noted conflicting reports showed a medical history 
of IV drug use in 1994 and 1995.  The Veteran was diagnosed 
with hepatitis C, and the examiner opined that there was no 
evidence to relate the current diagnosis with a prior history 
of hepatitis A or hepatitis B based on a review of lab 
studies.  Further, the examiner concluded that upon review of 
the Veteran's claims file and in consideration of his 
reported history and the self-reported absence of risk 
factors for hepatitis C post-service, the Veteran, as likely 
as not, developed hepatitis C as a consequence of an insemile 
exposure to blood or body tissue during the course of his 
military duties of moving bodies that were wounded and 
bleeding.  

Significantly, VA examination reports dated in December 2004, 
September 2007, June 2008, and October 2008, collectively 
reflect an opinion that post-service nasal cocaine use and 
time served in prison constitute the predominant risk factors 
for hepatitis C exposure that led to the Veteran contracting 
hepatitis C, and that the subjective reports of in-service 
exposure to the hepatitis C virus due to combat-related 
actions were less likely to have caused his illness.  

In particular, the December 2004 VA examiner, after reviewing 
the Veteran's claims file and without interviewing or 
examining the Veteran, noted that both during service and 
post-service, the Veteran engaged in behaviors known to 
increase risk for transmission of hepatitis C, such as 
illicit drug use and intemperate alcohol use.  The examiner 
opined that the most likely etiology of the Veteran's 
infection with hepatitis C would be exposure to blood or body 
fluids and, in particular, IV drug use and/or a blood 
transfusion.  As the Veteran denied both IV drug use and 
undergoing a blood transfusion in service, the examiner 
indicated that although the in-service use of opium and post-
service intemperate use of alcohol would lead one to suspect 
that he used IV drugs, the Veteran denied the usage.  The 
examiner concluded that the Veteran's hepatitis C infection 
did not occur during his military service.  

The September 2007 VA examination report included a review of 
the claims file, and thorough history and physical exam.  
Here, the Veteran provided a history of incarceration for 
drug charges, a history for nasal cocaine use until 
approximately 2002, and a history of a blood transfusion for 
a ruptured appendix in 1983.  The examiner assessed the 
Veteran with mild hepatitis C that was most likely the result 
of nasal use of cocaine.  The examiner opined that it was 
less likely than not that the Veteran would have received a 
blood transfusion for his appendectomy in 1983, a procedure 
that rarely results in enough blood loss to require a 
transfusion.  Further, the Veteran had no specific 
recollection of having received one.  The examiner refuted 
the findings of the March 2002 VA examiner, noting that the 
basis for the March 2002 examiner's opinion, in part, relied 
upon finding an absence of risk factors following discharge 
from the service.  The examiner noted that considering all of 
the claimed and reported risk factors documented in the 
claims file, the post-service nasal use of cocaine, which is 
an established risk factor, was likely the cause.  The 
examiner indicated that the Veteran did not provide 
historical evidence or documentation to suggest major blood 
exposure during service in Vietnam, and the possibility of 
transmission from a jet gun immunization was less likely as 
it is not an established route of transmission.  

The June 2008 VA examiner went so far as to provide odds 
ratios for each potential source of hepatitis C exposure.  
Specifically, the examiner noted that literature shows that 
risk factors for hepatitis C include- intravenous drug use 
(odds ratio 49.6), blood transfusion (odds ratio 10.9), sex 
with an intravenous drug user or hepatitis C positive partner 
(odds ratio 6.3), snorting cocaine, heroine (odds ratio 4.7), 
having been in jail more than three days (odds ratio 2.9), 
having been struck or cut with a bloody object (odds ratio 
2.1), and pierced ears or body parts (odds ratio 2.0).  

Upon review of the claims file, the examiner identified 
health risks that include snorting cocaine, use of raw opium 
and marijuana, blood transfusions reported as secondary to a 
ruptured appendix, 5 years of prison time for illicit drug 
sales, subjective reports of dragging and carrying dead 
bodies while in Vietnam, subjective reports of witnessing 
someone bleed to death in front of him while in prison, and 
subjective report of hepatitis while on active duty.  The 
examiner noted that snorting cocaine and/or heroine qualifies 
as a 4.7% odds ratio for contracting hepatitis C.  The 
examiner provided a thorough review of the Veteran's VA and 
private treatment records and examination reports, and noted 
that the claims file was negative for proof of exposure to 
dead bodies in Vietnam.  

Further, the examiner opined that even if the reported in-
service events did occur, non-medical personnel are not 
accustomed to coming in contact with a spattering of blood, 
and that in the absence of confirmation of how much blood 
exposure existed or if blood exposure existed, the reported 
events did not contribute to the Veteran's current diagnosis 
of hepatitis C.  The examiner noted that the average risk for 
infection after a direct penetrating needle stick or cut 
exposure to hepatitis C infected blood is approximately 1.8%, 
and there is no known risk from exposure to intact skin.  The 
examiner concluded that there were too many variables to 
consider when claiming "dead or wounded bodies" as the 
etiology of a current disease; therefore the claimed exposure 
was not considered a significant risk factor for hepatitis C.  

The examiner went on to note that eleven presumptives have 
been identified as risk factors as the result of Agent Orange 
exposure, and hepatitis C is not one of them.  Furthermore, 
hepatitis C is clearly and unmistakably not due to or caused 
by body fluids in-service such as sharing alcoholic beverages 
with another person or an infected cook perspiring into food, 
or by being exposed to burning human waste.  The examiner 
noted that the Veteran claimed his appendix ruptured in 1983, 
12 years after he was discharged from service, and that a 
ruptured appendix was an acute condition precipitated by 
acute abdominal pain, and with the advent of the rupture, the 
Veteran might have had a blood transfusion, as blood products 
were given more frequently in the 80's than in subsequent 
years.  However, the examiner found that if the Veteran did 
not receive a blood transfusion, the most likely cause of his 
current hepatitis C infection was due to snorting cocaine.  
The examiner noted that, although the Veteran denied IV drug 
use and initially denied snorting cocaine in 2006, there were 
subsequent records showing that he did snort cocaine.  

Finally, the October 2008 VA examiner, upon review of the 
entire claims file, cited to the same literature providing 
odds ratios for risk factors mentioned in the June 2008 VA 
examination report, and outlined the Veteran's risk factors 
for exposure identified in the claims file, which included 
snorting cocaine (4.7% risk factor), blood transfusions 
reported secondary to ruptured appendix (10.9% risk factor), 
five years or more of prison time for illicit drug sales 
(2.9% risk factor), and objective report of dragging and 
carrying bodies while in Vietnam (2.0% risk factor).  Here, 
again, the examiner noted that the claims filed revealed a 
history of polysubstance abuse including opium, cocaine, 
marijuana, and mushrooms, along with alcohol, and that the 
Veteran had been incarcerated for 15 years due to a drug 
sales conviction, and to charges of possession of a firearm 
by a convicted felon.  

The examiner opined that the most likely known vector or 
cause of the Veteran's hepatitis C infection was cocaine use, 
described as snorting, which has a 4.6% risk factor for 
hepatitis C.  The Veteran's history of incarceration for a 
term of greater than 5 years has a 2.9% risk factor for 
hepatitis C, which, in addition to the cocaine use, has a 
7.5% known risk factor for hepatitis C.  The examiner noted 
that this is objective data with clear evidence of risk for 
hepatitis C, and opined that snorting cocaine and the risks 
in prison were the cause or result of the Veteran's hepatitis 
C infection which was first diagnosed in 1994.  

With respect to the exposure to dead bodies and blood while 
on active duty, the examiner noted although combat exposure 
was conceded, the Veteran could not recall whether there was 
any blood present on the bodies or on his hands after moving 
the bodies.  The examiner noted that events like moving 
bodies were generally memorable to an individual, especially 
one who was non-medical personnel who was not accustomed to 
contact or spattering of blood.  Therefore, in the absence of 
confirmation of how much blood exposure existed, or if 
exposure existed, the examiner opined that the reported in-
service events did not contribute to the Veteran's current 
diagnosis of hepatitis C.  The examiner noted that the 
average risk for infection after a direct, penetrating needle 
stick or cut exposure to hepatitis C infected blood was 
approximately 2%, and there was no known risk from exposure 
to intact skin.  The examiner concluded that there were too 
many variables to consider when claiming "dead or wounded 
bodies" as an etiology of current diseases.  Specifically, 
the Veteran would have had to have an open exposed sore, and 
the deceased would have had to have hepatitis C at the time 
of death to have 2% chance of exposure to hepatitis C.  The 
examiner noted that the Veteran's known risk factors for 
hepatitis C, snorting cocaine and prison time (7.5%), 
outweighed the subjectively reported risk factor of exposure 
to blood (2%) by nearly 4 to 1.  Therefore, the examiner 
stated that the Veteran's claim that he contracted hepatitis 
C while in Vietnam as a result of transporting dead bodies 
was not considered a significant risk factor for hepatitis C 
and was less likely than not due to this claimed event, and 
was more likely than not due to snorting cocaine and prison 
time.  The examiner went on to restate the opinion of the 
June 2008 examiner and found the Veteran's claimed exposure 
due to a blood transfusion for his appendectomy, due to Agent 
Orange exposure, due to sharing beverages, or due to having 
an infected cook perspire into his food to be less likely 
than not the cause for his current diagnosis of hepatitis C.  

Equal weight is not accorded to each piece of material 
contained in a record; every item of evidence does not have 
the same probative value.  The Board is obligated under 38 
U.S.C.A. § 7104(d) (West 2002) to analyze the credibility and 
probative value of all evidence, account for the evidence 
which it finds to be persuasive or unpersuasive, and provide 
reasons for its rejection of any material evidence favorable 
to the veteran.  See Eddy v. Brown, 9 Vet. App. 52 (1996); 
Meyer v. Brown, 9 Vet. App. 425 (1996); Gabrielson v. Brown, 
7 Vet. App. 36 (1994).  

The Board has the authority to "discount the weight and 
probity of evidence in the light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).  However, the Court has held that the Board may not 
reject medical opinions based on its own medical judgment.  
See Obert v. Brown, 5 Vet. App. 30 (1993).  

Moreover, the probative value of medical opinion evidence is 
based on the medical expert's personal examination of the 
patient, the physician's knowledge and skill in analyzing the 
data, and the medical conclusion that the physician reaches. 
. . . As is true with any piece of evidence, the credibility 
and weight to be attached to these opinions [are] within the 
province of the adjudicator . . . Guerrieri v. Brown, 4 Vet. 
App. 467, 470-71 (1993).  

Finally, the Board may appropriately favor the opinion of one 
competent medical authority over another.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 
Vet. App. 362, 367 (2001).  

Ultimately, the Board finds the December 2004, September 
2007, June 2008, and October 2008 VA examiners' opinions 
constitute probative and dispositive evidence on the question 
of medical relationship between the Veteran's current 
hepatitis C and exposure to the virus during his service, 
inasmuch as the opinions clearly were based upon both 
examination of the Veteran and consideration of his 
documented medical history and assertions, and because the 
rationale underlying the opinions is reasonable and 
consistent with the evidence of record.  See Hayes v. Brown, 
5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 
Vet. App. 190, 192-93 (1992)).  See also Guerrieri v. Brown, 
4 Vet. App. 467, 470- 471 (1993).  

Although the March 2002 VA examiner opined that the Veteran's 
hepatitis C was related to his self-reported in-service 
exposure to blood and other bodily fluids, the examiner 
failed to explain how such was the cause of the Veteran's 
current hepatitis C in light of more probable risk factors 
such as snorting cocaine, prison time and the post-service 
blood transfusion.  See Hernandez-Toyens v. West, 11 Vet. 
App. 379, 382 (1998) (the failure of the health care provider 
to provide a basis for his/her opinion goes to the weight or 
credibility of the evidence); see also Bloom v. West, 12 Vet. 
App. 185, 187 (1999) (the probative value of a physician's 
statement is dependent, in part, upon the extent to which it 
reflects "clinical data or other rationale to support his 
opinion.").  
Unlike the opinion of the March 2002 VA examiner, the 
opinions of the December 2004, September 2007, June 2008, and 
October 2008 VA examiners are well-reasoned and draw on 
specific aspects from the Veteran's medical history, which 
reflects that the Veteran's hepatitis C is a result of 
several post-service risk factors.  As such, the Board finds 
their opinions to be highly probative.  See Bloom, supra.  
Based on the entire record, the Board gives the opinion of 
March 2002 VA examiner little weight of probative value.

To the extent that the Veteran has pointed to any in-service 
drug abuse as ultimately contributing to or being responsible 
for his subsequent development of hepatitis C, the Board 
notes that applicable law and regulations provide that no 
compensation shall be paid if a disability is the result of 
the Veteran's own willful misconduct or, for claims filed 
after October 31, 1990, the result of his or her abuse of 
alcohol or drugs.  See 38 U.S.C.A. §§ 105, 1110 (West 2002); 
38 C.F.R. §§ 3.1(n), 3.301(c) (2009).  VA's General Counsel 
has confirmed that direct service connection for a disability 
that is a result of a claimant's own abuse of alcohol or 
drugs is precluded for purposes of all VA benefits for claims 
filed after October 31, 1990. 
See VAOPGCPREC 7-99 (1999), published at 64 Fed. Reg. 52,375 
(June 9, 1999); VAOPGCPREC 2-98 (1998), published at 63 Fed. 
Reg. 31,263 (February 10, 1998).

The Board has also considered medical treatise evidence 
submitted by the Veteran.  The Board notes that medical 
treatise evidence can, in some circumstances, constitute 
competent medical evidence.  See Wallin v. West, 11 Vet. App. 
509, 514 (1998); see also 38 C.F.R. § 3.159(a)(1) (competent 
medical evidence may include statements contained in 
authoritative writings such as medical and scientific 
articles and research reports and analyses).  While the 
articles submitted by the Veteran discuss a relationship 
between hepatitis C and blood exposure, the articles contain 
no information or analysis specific to the Veteran's case, 
and do not draw upon a physical examination of the Veteran.  
The Court has held on several occasions that medical evidence 
that is speculative, general or inconclusive in nature cannot 
support a claim.  As such, the treatise evidence submitted by 
the Veteran is of no probative value as to the matter of 
medical nexus.  See generally Obert v. Brown, 5 Vet. App. 30, 
33 (1993); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).
Lay assertions may serve to support a claim for service 
connection by supporting the occurrence of lay-observable 
events or the presence of disability or symptoms of 
disability subject to lay observation.  38 U.S.C.A. § 
1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 
3d 1331, 1336 (Fed. Cir. 2006).  In this case, the Veteran is 
certainly competent to report the onset of hepatitis C 
symptoms and the circumstances surrounding such.  However, 
the Board finds that the Veteran is not competent to state 
whether the claimed hepatitis C is related to service.  See 
Jandreau, supra (explaining in footnote 4 that a Veteran is 
competent to provide a diagnosis of a simple condition such 
as a broken leg, but not competent to provide evidence as to 
more complex medical questions).  The Board finds that the 
etiology of hepatitis C is far too complex a medical question 
to lend itself to the opinion of a layperson.

Accordingly, for the reasons stated above, the Board finds 
that the preponderance of the evidence is against the claim 
for entitlement to service connection for hepatitis C.  In 
making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.  See Gilbert, 1 Vet. App. at 55.  


ORDER

Service connection for hepatitis C is denied.  



____________________________________________
S. BUSH
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


